         Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 1 of 14



Brian A. Ertz, ISB No. 9960
Eileen R. Johnson, ISB No. 9935
ERTX JOHNSON LLP
brian@ertzjohnson.com
eileen@ertzjohnson.com
2399 S. Orchard Street, Ste. 204
P.O. Box 665
Boise, Idaho 83701
(208) 918-1663 (Telephone)
(208) 416-6665 (Fax)
Attorneys for Plaintiffs Cory Allred & April Cordon Allred



                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO


 CORY ALLRED, an individual, and APRIL
 CORDON ALLRED, an individual,

                       Plaintiffs
 v.                                                     Case No. 1:19-cv-61

 EDGECREEK, LLC, a Utah limited liability
 corporation; ALL STUDIO APARTMENTS,                    COMPLAINT AND DEMAND
 LLC, an Idaho limited liability corporation;           FOR TRIAL BY JURY
 CHRISTOPHER CARR, an individual; and
 John and Jane Does I Through XX, whose true
 identities are unknown,

                       Defendants.


       COME NOW the Plaintiffs, Cory Allred and April Cordon Allred, by and through their

counsel of record, and hereby complain and allege as follows:

                                     I.   INTRODUCTION

       This action seeks monetary, declaratory, and injunctive relief, alleging that Defendants

violated the Fair Housing Act, 42 U.S.C. § 3601 et seq., specifically 42 U.S.C. §§ 3604(f)(1) and

§ 3604(f)(2).



COMPLAINT AND DEMAND FOR JURY TRIAL                                               Page 1
              Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 2 of 14



                                II.   JURISDICTION AND VENUE

         1.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1332 in that this action arises under the laws of the United States, namely 42 U.S.C.

§§ 3604, 3617, and 3613, and diversity jurisdiction exists in this matter.

         2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as the claims

alleged herein arose in and concern real property located in the city of Rexburg, County of

Madison, State of Idaho.

         3.       Based on the allegations set forth herein, the Court has personal jurisdiction over

all Defendants named in this action.

                                          III.   PARTIES

         4.       Plaintiffs Cory Allred and April Cordon Allred were at all times relevant herein

residents of Rexburg, Madison County, Idaho.

         5.       Plaintiffs are now, and at all times relevant herein were, a married couple.

         6.       Defendant All Studio Apartments, LLC (hereinafter “Defendant All Studio

Apartments”) is an Idaho corporation located in, and doing business with residents of, Rexburg,

Idaho.

         7.       Defendant All Studio Apartments’ sole member is Maplegrove Investments, LLC,

a Utah limited liability corporation.

         8.       Central Park Apartments (hereinafter “Central Park”), is an apartment complex and

is owned by Defendant All Studio Apartments.

         9.       Central Park is located at 450 W. 4th South, Rexburg, Idaho 83440.

         10.      Defendant Edgecreek, LLC (hereinafter “Defendant Edgecreek”) is a Utah

corporation located in, and doing business with residents of, Rexburg, Idaho.



COMPLAINT AND DEMAND FOR JURY TRIAL                                                    Page 2
             Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 3 of 14



        11.      Defendant Edgecreek’s sole member is Maplegrove Investments, LLC, a Utah

limited liability corporation.

        12.      Defendant Edgecreek’s principal place of business is 5132 N. 300 W., Ste. 100,

Provo, Utah 84604.

        13.      Defendant Edgecreek is in the commercial real estate business, including property

management of residential apartment complexes.

        14.      Defendant Edgecreek provided property management services for Defendant All

Studio Apartments, specifically at Central Park, at all times relevant herein.

        15.      Defendant Christopher Carr (hereinafter “Defendant Carr”) is a resident of Provo,

Utah.

        16.      Defendant Carr operates Defendant Edgecreek.

        17.      Defendant Carr is an employee of Defendant Edgecreek.

        18.      At all times relevant herein, Defendant Carr was acting within the scope of his

employment with Defendant Edgecreek.

        19.      Defendant Carr’s acts and omissions were in furtherance of his employer’s

interests.

        20.      At all times relevant herein, Defendant Carr was the agent of Defendant Edgecreek.

        21.      As the agent of Defendants Edgecreek, Defendant Carr is subject to jurisdiction of

this Court.

        22.      At all times relevant herein, Defendant Edgecreek was the agent of Defendant All

Studio Apartments.

        23.      Defendant Edgecreek is liable for Defendant Carr’s negligent acts and omissions

pursuant to the doctrine of respondeat superior.



COMPLAINT AND DEMAND FOR JURY TRIAL                                                 Page 3
             Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 4 of 14



        24.      Defendants Edgecreek and All Studio Apartments are liable for Defendant Carr’s

negligent acts and omissions pursuant to the doctrine of respondeat superior.

        25.      Defendant All Studio Apartments is liable for Defendant Edgecreek’s negligent

acts and omissions pursuant to the doctrine of respondeat superior.


                              IV.    GENERAL ALLEGATIONS

        26.      Plaintiffs reallege and herein incorporate by reference all allegations set forth in

Paragraphs 1-25 above.

        27.      Plaintiffs Cory and April moved to Rexburg, Idaho to attend college at BYU-I.

        28.      April suffered from anxiety and depression.

        29.      April is handicapped, as that term is defined at 42 U.S.C. § 3602(h).

        30.      Cory is a person associated with April pursuant to 42 U.S.C. § 3603(f)(1)(C) and

(f)(2)(C).

        31.      Cory and April lived at University Village in Rexburg from January 2016 to April

2017.

        32.      On                 , Cory and April’s first child,                            , was

born in Rexburg, Idaho.             ’s birth was premature, and       died the same day.

        33.              ’s death worsened April’s anxiety and depression.

        34.      On January 16, 2017, Dr. Austin Gillette of Fall River Family Medicine in Rexburg

recommended that April obtain an emotional support animal to ameliorate her severe anxiety and

depression.

                                April’s Emotional Support Animal, Marzipan

        35.      As a result of April’s handicap, she requires the assistance of a support animal—a

beagle named Marzipan.


COMPLAINT AND DEMAND FOR JURY TRIAL                                                   Page 4
         Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 5 of 14



       36.       Marzipan lived with Cory and April at University Village in Rexburg from January

of 2017 to April of 2017.

       37.       Upon information and belief, Cory and April’s neighbors at University Village

made no complaints about Marzipan.

                 Central Park Imposes Unreasonable Conditions on Cory and April

       38.       Cory and April signed a lease agreement (hereinafter “Lease”) at Central Park

Apartments on March 27, 2017.

       39.       The Lease contained the following clause:

       In the event Resident brings a claim against Owner or its agents with a state or
       federal agency, Owner shall be entitled to recover as against Resident any attorney
       fees or costs and damages for its time (including an hourly rate for Owner or its
       agent’s time) if the agency fails to make a finding against Owner.

       40.       Cory and April requested a reasonable accommodation from Central Park under the

Fair Housing Act to allow Marzipan to live with them, because Central Park is a no-pet property.

       41.       In response to the request, an agent of Central Park provided Cory and April with

the following:

                 a. A pamphlet from the Delta Society entitled “Minimum Standards for Service

                    Dogs.” The pamphlet described what dogs must be able to do in order to qualify

                    as trained for ADA purposes. The document did not discuss training for support

                    dogs.

                 b. A document entitled “Assistance Animal Requests.” The document made the

                    following demands of tenants:

                            i.    The proof of need must be on a medical professional’s letterhead.

                            ii.   The proof of need must include the clinical specialty of the medical

                                  professional.


COMPLAINT AND DEMAND FOR JURY TRIAL                                                   Page 5
            Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 6 of 14



                        iii.   The medical professional writing the proof of need must “include

                               the level of severity [of disability] and specific rationale for the

                               requested animal.”

                        iv.    The medical professional and the resident must both state where and

                               how the animals will be cared for if separated from the individual

                               for longer than 30 minutes.

                         v.    The resident must disclose whether the animal used to be their pet.

                c. A document entitled “Rules for Tenant’s Assistance Animals.” The document

                    makes the following demands of tenants:

                          i.   “Animals may not be unattended for longer than 30 minutes while

                               on property.”

                         ii.   “Animals must be physically held or on a leash while on property,

                               indoor and outdoor.”

                        iii.   There is a prohibition on “[b]arking, scratching, whining, or other

                               annoying noises… bad smells or pests… other nuisances.”

                        iv.    “Management will make an effort to find out if any tenants in unit

                               are allergic to the requested animal. If allergies are found, whether

                               before or after the animal arrives, the animal will lose its approval

                               and must be immediately removed from the property.”

       42.      Cory submitted the required documentation to Defendant Carr on or about April

10, 2017.

       43.      Cory, April, and Marzipan moved into Central Park on or about April 10, 2017.




COMPLAINT AND DEMAND FOR JURY TRIAL                                                 Page 6
          Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 7 of 14



       44.       On or about April 14, 2017, Defendant Carr sent Cory an email asking for

additional information, because “there is no mention of what animal is being prescribed. Is a Cat,

Dog, Fish, or Bird acceptable for treatment?”

       45.       Defendant Carr’s email warned Cory that “[t]here is a $50 per day fine for bring

[sic] an animal on the property without my approval and eviction of the tenant.”

       46.       Cory submitted that documentation to Defendant Carr via email approximately two

hours later.

       47.       Defendant Carr did not respond to Cory’s April 14, 2017 email.

       48.       On or about April 19, 2017, Defendant Carr called April to tell her that Defendant

Carr saw a dog in Cory and April’s car at Central Park.

       49.       Defendant Carr told April that someone had reported that Marzipan was alone in

the car and that person was concerned.

       50.       Defendant Carr also told April that dogs were not allowed at Central Park.

       51.       April reminded Defendant Carr that she had applied for a reasonable

accommodation to keep Marzipan, and that she had been expecting an answer from Defendant

Carr that day.

       52.       On or about April 19, 2017, Defendant Carr sent Cory an email stating, “Your ESA

is approved. You may bring your dog on property…. Please keep the rules, the violation of them

will lead to immediate eviction. This is your only notice.”

                      Defendant Carr Forces Marzipan Out of Central Park

       53.       On or about April 26, 2017, Defendant Carr called Cory and April to tell them that

Marzipan would have to leave the property because she was barking.

       54.       Defendant Carr did not disclose how he came to learn that information.


COMPLAINT AND DEMAND FOR JURY TRIAL                                                 Page 7
           Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 8 of 14



       55.     On or about the same day, Defendant Carr sent Cory an email that stated if another

complaint was received, Defendant Carr would have to take action.

       56.     Cory and April interpreted the phone call and the email as a threat to evict them if

they kept Marzipan.

       57.     On or about April 27, 2017, Cory and April told Defendant Carr that they would

remove Marzipan from Central Park.

       58.     In May of 2017, Cory and April drove to Pinehurst, Idaho, over four hundred miles

away, to leave Marzipan with Cory’s parents.

       59.     April’s anxiety worsened immediately after Marzipan was removed from Central

Park and she suffered physical symptoms related to her emotional suffering.

       60.     Cory also suffered symptoms of emotional suffering as a result of the Defendants’

conduct.

       61.     Defendants’ conduct caused April’s underlying disability to worsen.

       62.     Cory and April’s lease with Central Park was due to expire on July 31, 2017.

       63.     Cory and April decided not to renew their lease at Central Park due to April’s

worsening emotional state in Marzipan’s absence.

       64.     Cory and April decided against renewing their lease at Central Park because

Marzipan could not live with April, as prescribed.

       65.     On or about July 5, 2017, Cory called Defendant Carr to ask if he could allow

Marzipan to stay on the property until Cory and April moved.

       66.     Cory also asked if Defendant Carr could waive the rule against barking to allow

Marzipan to return.

       67.     Defendant Carr denied both requests.



COMPLAINT AND DEMAND FOR JURY TRIAL                                                Page 8
         Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 9 of 14



       68.     On or about July 7, 2017, April consented to allow Intermountain Fair Housing

Council (IFHC”) Tester 020196 to pose as April to send an email to Defendant Carr.

       69.     Tester 020196 sent an email to Carr on or about July 24, 2017, posing as April,

reading, “I talked to Cory and he said that you won’t waive the rules to allow Marzipan back on

the property. I’m very unhappy with this. She would only be here for a little while until we move,

and she’s a very good dog. Are you sure you can’t waive the no barking rule for her?”

       70.     Defendant Carr responded to this email on or about July 24, 2017 stating, “I’m

sorry, I’ve met your dog and she is really nice, but I can’t allow her to come on property and be a

nuisance to other tenants.”

       71.     Tester 020196, replied on or about July 26, 2017, asking, “Is there any way you can

waive this? I have been doing the best I can without her here with me but I really need her here.”

       72.     Defendant Carr responded to this email on or about July 26, 2017, again stating,

“I’m sorry, I’ve met your dog and she is really nice, but I can’t allow her to come on property and

be a nuisance to other tenants.”

       73.     Because of Defendant Carr’s discriminatory conduct, Cory and April began moving

out on July 29, 2017.

       74.     The sole reason for their move was Defendant Carr’s refusal to allow Marzipan to

live with April at Central Park.

       75.     Cory and April lived with April’s sister from July 31, 2017, to August 16, 2017,

when they found a new residence in Chubbuck, Idaho.

       76.     Cory and April filed a complaint before the Department of Housing and Urban

Development on September 29, 2017, thereby tolling the statute of limitations for this action.

       77.     Plaintiffs withdrew their HUD complaint on July 27, 2018.



COMPLAINT AND DEMAND FOR JURY TRIAL                                                Page 9
         Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 10 of 14



                                    V. CAUSES OF ACTION

                                  FIRST CLAIM FOR RELIEF

DISCRIMINATION ON THE BASIS OF “HANDICAP” IN VIOLATION OF THE FAIR
         HOUSING ACT AND ITS IMPLEMENTING REGULATIONS

                                   42 U.S.C. §§ 3602 and 3604

                                By Plaintiffs Against All Defendants

       78.     The Plaintiffs reallege and herein incorporate by reference all allegations set forth

in Paragraphs 1-77 above.

       79.     The Defendants have discriminated in the sale or rental of and otherwise made

unavailable and denied, a dwelling on the basis of “handicap.” 42 U.S.C. § 3604(f)(1).

       80.     The Defendants have discriminated in the terms, conditions and privileges of the

sale or rental of a dwelling, and the services and facilities in connection therewith, on the basis of

"handicap". 42 U.S.C. § 3604(f)(2).

       81.     The Defendants, personally or through others, have refused to make reasonable

accommodations in rules, policies, practices, or services, when such accommodations may be

necessary to afford Cory and April’s and other similarly situated individuals’ equal opportunity to

use and enjoy a dwelling. 42 U.S.C. § 3604(f)(3)(B).

       82.     The Defendants made, printed, or published a notice or statement with respect to

the sale or rental of a dwelling that indicates a preference, limitation, and/or discrimination based

on "handicap." 42 U.S.C. § 3604(c).

       83.     On information and belief, Defendants, acting personally or through others,

continue to engage in discriminatory housing practices.

       84.     The Defendants’ conduct is willful and intentional and exhibits reckless or callous

indifference for the rights of the victims.


COMPLAINT AND DEMAND FOR JURY TRIAL                                                   Page 10
         Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 11 of 14



       85.     Because April and Cory have been injured by Defendants’ discriminatory housing

practices, April and Cory are aggrieved persons. 42 U.S.C. § 3602(i).

                                SECOND CLAIM FOR RELIEF

 INTERFERENCE, COERCION OR INTIMIDATION IN VIOLATION OF THE FAIR
         HOUSING ACT AND ITS IMPLEMENTING REGULATIONS

                                          42 U.S.C. § 3617

                                By Plaintiffs against All Defendants

       86.     Plaintiffs reallege and herein incorporate by reference the allegations set forth in

Paragraphs 1-85 above.

       87.     By requesting the presence of a support animal in their apartment to assist with

April’s disability, Cory and April engaged in a protected activity.

       88.     Through their actions and failures to act, the Defendants coerced, intimidated,

threatened, and/or interfered with Cory and April’s right to engage in that protected activity.

       89.     The Defendants’ actions and failures to act caused Cory and April to pause in

seeking their right to engage in a protected activity.

       90.     The Defendants’ conduct was willful and intentional, and exhibited reckless or

callous indifference for the rights of the victims.

                   VI. DAMAGES AND BASES FOR RELIEF SOUGHT

       91.     The Plaintiffs reallege and herein incorporate by reference the allegations set forth

in Paragraphs 1-90 above.

       92.     The Defendants’ discriminatory and retaliatory conduct directly and substantially

injured Cory and April by causing them to suffer loss of civil rights.

       93.     Accordingly, April and Cory are entitled to actual damages under the Fair Housing

Act, 42 U.S.C. § 3613(c)(1), in an amount to be determined at trial, but not less than $35,000.00.

COMPLAINT AND DEMAND FOR JURY TRIAL                                                 Page 11
         Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 12 of 14



       94.     The Defendants’ violations of the Fair Housing Act directly and substantially

injured April by causing exaggeration of her pre-existing disability.

       95.     The Defendants’ violations of the Fair Housing Act directly and substantially

injured Cory and April by causing them to suffer lost housing opportunity, emotional distress with

attendant physical symptoms, humiliation, embarrassment, and other damages.

       96.     Accordingly, April and Cory are entitled to non-economic damages in an amount

to be determined at trial but not less than $135,000.00.

       97.     In doing the acts of which Plaintiffs complain herein, Defendants acted with

reckless and/or callous disregard of Plaintiffs’ federally protected Fair Housing rights.

       98.     Accordingly, Plaintiffs seek to recover punitive damages against each individual

Defendant pursuant to the Fair Housing Act, 42 U.S.C. § 3613(c)(1), in an amount to be

determined at trial.

       99.      There now exists an actual controversy between the parties regarding Defendants’

duties under federal and state laws.

       100.    Accordingly, Plaintiffs are entitled to declaratory relief under 42 U.S.C.

§ 3613(c)(1), 28 U.S.C. §§ 2201-2202, and Rule 57 of the Federal Rules of Civil Procedure.

       101.    Unless enjoined, Defendants will continue to engage in the unlawful acts and the

pattern and the practice of discrimination and unlawful conduct described herein.

       102.    Plaintiffs have no adequate remedy at law. They are now suffering and will

continue to suffer irreparable injury as a result of Defendants’ acts of discrimination and unlawful

conduct unless relief is provided by this Court.

       103.    Accordingly, Plaintiffs are entitled to injunctive relief under the Fair Housing Act,

42 U.S.C. § 3613(c)(1), and Rule 65 of the Federal Rules of Civil Procedure.



COMPLAINT AND DEMAND FOR JURY TRIAL                                                  Page 12
            Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 13 of 14



                                      PRAYER FOR RELIEF

           WHEREFORE, the Plaintiffs pray that the Court enter judgment against the Defendants as

follows:

           1.     Declaring that Defendants’ actions violate the Fair Housing Act, 42 U.S.C. § 3601

et seq.;

           2.     Enjoining Defendants to make all necessary modifications to their policies,

practices, and procedures to comply with the Fair Housing Act 42 U.S.C. § 3601 et seq., as well

as its implementing regulations provided at 24 C.F.R. § 100 et seq;

           3.     Enjoining Defendants to undergo training on the requirements of the Fair Housing

Act 42 U.S.C. § 3601 et seq., as well as its implementing regulations provided at 24 C.F.R. § 100

et seq;

           4.     Enjoining all unlawful practices alleged herein and imposing affirmative injunctive

relief requiring Defendants, their partners, agents, representatives, employees, assignees, and all

persons acting in concert with or participating with them, to take affirmative action to provide

equal housing opportunities in compliance with the Fair Housing Act 42 U.S.C. § 3601 et seq., as

well as its implementing regulations provided at 24 C.F.R. § 100 et seq;

           5.     Awarding Plaintiffs compensatory damages under the Fair Housing Act, 42 U.S.C.

§ 3613(c)(1), in an amount to be determined at trial but not less than $35,000;

           6.     Awarding Plaintiffs non-economic damages in an amount to be determined at trial

but not less than $135,000;

           7.     Awarding actual and punitive damages to Plaintiffs in amounts to be proven at trial;

           8.     Awarding reasonable attorneys’ fees and costs to Plaintiffs, pursuant to 42 U.S.C.

§ 3613; and


COMPLAINT AND DEMAND FOR JURY TRIAL                                                   Page 13
         Case 1:19-cv-00061-REB Document 1 Filed 02/15/19 Page 14 of 14



       9.      Awarding such other relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby demand a

trial by jury on all issues properly tried by a jury in the above-entitled matter.

       DATED this 15th day of February 2019.

                                       ERTZ JOHNSON, LLP

                                       /S/ Brian A. Ertz_________
                                       Brian A. Ertz
                                       Attorneys for Plaintiffs




COMPLAINT AND DEMAND FOR JURY TRIAL                                                  Page 14
